              Case: 19-5585    Document: 22     Filed: 08/16/2019    Page: 1

                  Supreme Court of the United States
                         Office of the Clerk
                     Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                   August 12, 2019


Clerk                                                                FILED
United States Court of Appeals for the Sixth Circuit           Aug 16, 2019
540 Potter Stewart U.S. Courthouse                         DEBORAH S. HUNT, Clerk
100 East Fifth Street
Cincinnati, OH 45202-3988


        Re: Stephen Michael West
            v. Tony Parker, Commissioner, Tennessee Department of
            Corrections, et al.
            No. 19-5561
            (Your No. 19-5585)


Dear Clerk:

     The petition for a writ of certiorari in the above entitled case was filed on
August 12, 2019 and placed on the docket August 12, 2019 as No. 19-5561.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Mara Silver
                                        Advising Attorney/Emergency Applications
Clerk




   Case 3:18-cv-01234 Document 83 Filed 08/16/19 Page 1 of 1 PageID #: 4614
